—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), entered May 23, 1996, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination denying, in part, petitioner’s challenge to certain emergency repair liens against its premises, granted respondents’ motion to dismiss the petition as time-barred, unanimously affirmed, without costs.
The four-month Statute of Limitations began to run upon petitioner’s receipt of respondent Department of Housing Preservation and Development’s (HPD) letter of November 15, 1994, advising petitioner of the results of HPD’s item-by-item review of objections to its statement of emergency repair charges, and clearly notifying petitioner that its review procedures had been completed (see, Matter of Edmead v McGuire, 67 NY2d 714). Petitioner fails to identify any issues of fact that might have warranted a hearing under 28 RCNY 17-05 (d) (1), and there is otherwise no merit to its claim that it is entitled to further administrative review. We have considered petitioner’s other arguments and find them to be without merit. Concur— Ellerin, J. P., Wallach, Williams, Andrias and Colabella, JJ.